FOR PUBLICATION

                                                               Feb 28 2013, 9:58 am

ATTORNEY FOR APPELLANT:

PATRICK J. ROBERTS
Peru, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DAVID A. TURNER,                             )
                                             )
     Appellant-Petitioner,                   )
                                             )
              vs.                            )      No. 85A02-1208-DR-704
                                             )
DEBBIE L. TURNER,                            )
                                             )
     Appellee-Respondent.                    )


                      APPEAL FROM THE WABASH CIRCUIT COURT
                        The Honorable Robert R. McCallen, III, Judge
                              Cause No. 85C01-9811-DR-494


                                    February 28, 2013

                             OPINION – FOR PUBLICATION

PYLE, Judge
                                     STATEMENT OF THE CASE

        David L. Turner (“Father”) appeals the trial court’s post-dissolution order denying his

petition—which he filed based upon the legislature’s July 1, 2012 amendment to Indiana Code

§ 31-16-6-6—to terminate child support for his nineteen-year-old child.

        We reverse and remand.

                                                   ISSUE

        Whether the trial court abused its discretion by determining that its previous
        dissolution decree trumped the statute regarding termination of child support.

                                                   FACTS

        Father and Debbie Turner (“Mother”) were married in 1989. They had one child, Cody

(“Son”), who was born in March 1993.                  In November 1998, Father filed a petition for

dissolution. The trial court held a final dissolution hearing on July 24, 2000. On August 14,

2000, the trial court issued a final dissolution decree,1 which provided the following in regard

to support for the parties’ then seven-year-old Son:

        3.     Effective the 28th day of July, 2000, the husband shall pay to the Clerk of
        the Wabash Circuit Court as and for the support of the minor child of the parties
        the sum of $144.00 Dollars per week until the child reaches 21 years of age, or is
        married, leaves home or is emancipated. The husband shall pay annual support
        docket fees on or before the 1st day of February each year. The Court basis [sic]
        the support upon the child support guidelines and the following figures were used
        in calculating the support: Gross income of husband: $1,154.00 per week; Gross
        income of wife: $400.00 per week; Childcare expenses: none.

(App. 10) (emphasis added).




1
  Father’s counsel submitted a Proposed Final Decree of Dissolution prior to the trial court’s entry of its
dissolution decree, but that proposed dissolution is not part of the record before us. The trial court’s decree,
however, contains no indication that the parties had entered into a settlement agreement that was approved by
the trial court or incorporated into the trial court’s decree.
                                                       2
       Twelve years later, on July 12, 2012, Father filed a petition to terminate child support

for their then nineteen-year-old Son. Father asserted that his obligation to pay child support for

Son terminated as a matter of law on July 1, 2012 due to the amendment to Indiana Code § 31-

16-6-6, which decreased the age for termination of child support from twenty-one to nineteen

years of age. In his petition, Father also asserted that Son was enrolled in college and that his

tuition for the 2012-2013 school year was paid in full.

       The trial court held a hearing on Father’s motion on August 3, 2012. Father appeared

with counsel, and Mother appeared pro se. Mother argued that Father should continue to pay

support because the dissolution decree specifically stated support would continue until Son

reached the age of twenty-one. Father contended that his support should terminate because

nineteen was the age set forth in the amended statute for termination of child support. The trial

court stated that it would have to determine whether to apply the current law under the

amended statute or whether the language of the dissolution decree controlled the termination of

child support.

       On August 6, 2012, the trial court issued the following order denying Father’s petition:

       This cause having been before the Court on August 3, 2012, upon [Father’s]
       petition to terminate support. [Father] appeared in person and by counsel.
       [Mother] appeared in person. The parties agreed this matter involves the
       interpretation of the Final Decree of Dissolution entered August 14, 2000.

       That decree, as regards [to] child support, provides that [Father] shall pay child
       support “until the child reaches 21 years of age, or is married, leaves home or is
       emancipated.[”]

       Effective July 1, 2012, Senate Bill 18 became effective and made changes to
       Indiana’s child support laws. Indiana Code [§] 31-16-6-6 provides that the duty
       to support a child “ceases when the child becomes nineteen (19) years of age . .
       .”


                                                3
         While likely the language in the decree was “boilerplate” and reflected Indiana
         law as it existed at that time, the language in the decree is controlling.
         Accordingly, the petition to terminate child support is denied as the child has not
         yet reached the age of 21. No claim that the child has left home (he attends
         college but maintains residency with [Mother]), is married or emancipated was
         made.

(App. 8). Father now appeals.

                                            DECISION

         Father argues that the trial court abused its discretion by denying his petition to

terminate child support for nineteen-year-old Son.            “Determinations of child support

obligations are within the trial court’s discretion and will not be set aside unless they are

clearly erroneous.” Cubel v. Cubel, 876 N.E.2d 1117, 1119 (Ind. 2007) (citing Lea v. Lea, 691

N.E.2d 1214 (Ind. 1998)).

         Before addressing Father’s argument, we note that Mother did not file an Appellee’s

Brief.

         When an appellee fails to submit a brief, we do not undertake the burden of
         developing appellee’s arguments, and we apply a less stringent standard of
         review, that is, we may reverse if the appellant establishes prima facie error.
         This rule was established so that we might be relieved of the burden of
         controverting the arguments advanced in favor of reversal where that burden
         properly rests with the appellee. Questions of law are still reviewed de novo,
         however.

Svenstrup v. Svenstrup, 981 N.E.2d 138, 142-43 (Ind. Ct. App. 2012) (internal citations

omitted).

         At issue in this appeal is Indiana Code § 31-16-6-6, which “governs the termination of

child support and emancipation of a child.” Sexton v. Sexton, 970 N.E.2d 707, 710 (Ind. Ct.

App. 2012), reh’g denied, trans. denied. The purpose of Indiana Code § 31-16-6-6 “‘is to

require that parents provide protection and support for the welfare of their children until the
                                                 4
children reach the specified age or no longer require such care and support.’” Hirsch v.

Oliver, 970 N.E.2d 651, 655 (Ind. 2012) (quoting Dunson v. Dunson, 769 N.E.2d 1120, 1124

(Ind. 2002)) (emphasis added).

      Effective July 1, 2012, the legislature amended Indiana Code § 31-16-6-6, which

“change[d] the presumptive age for termination of child support from twenty-one to

nineteen[.]” Sexton, 970 N.E.2d at 712. The amended version of Indiana Code § 31-16-6-6

provides:

      (a) The duty to support a child under this chapter, which does not include support
      for educational needs, ceases when the child becomes nineteen (19) years of age
      unless any of the following conditions occurs:

             (1) The child is emancipated before becoming nineteen (19) years of age.
             In this case the child support, except for the educational needs outlined in
             section 2(a)(1) of this chapter, terminates at the time of emancipation,
             although an order for educational needs may continue in effect until
             further order of the court.

             (2) The child is incapacitated. In this case the child support continues
             during the incapacity or until further order of the court.

             (3) The child:

                    (A) is at least eighteen (18) years of age;

                    (B) has not attended a secondary school or postsecondary
                    educational institution for the prior four (4) months and is not
                    enrolled in a secondary school or postsecondary educational
                    institution; and

                    (C) is or is capable of supporting himself or herself through
                    employment.

             In this case the child support terminates upon the court’s finding that the
             conditions prescribed in this subdivision exist. However, if the court finds
             that the conditions set forth in clauses (A) through (C) are met but that the
             child is only partially supporting or is capable of only partially supporting


                                               5
                himself or herself, the court may order that support be modified instead of
                terminated.

        (b) For purposes of determining if a child is emancipated under subsection (a)(1),
        if the court finds that the child:

                (1) is on active duty in the United States armed services;

                (2) has married; or

                (3) is not under the care or control of:

                        (A) either parent; or

                        (B) an individual or agency approved by the court;

        the court shall find the child emancipated and terminate the child support.

(Emphasis added).

        Father contends that the amendment to Indiana Code § 31-16-6-6, which decreased the

age for termination of child support from twenty-one to nineteen, controlled the issue of

whether his child support should be terminated for his nineteen-year-old Son. 2 We agree.


2
  Father’s main argument on appeal is that his duty to provide child support for Son should terminate because
Son is nineteen, which is the age at which the legislature has determined that child support will cease. In so
arguing, however, Father seems to interchangeably use the concepts of termination of child support based on
Son’s age of nineteen and emancipation based on Son’s age of nineteen. For example, Father asserts that his
child support should terminate because the amendment to Indiana Code § 31-16-6-6 reduced the age of
emancipation from age twenty-one to age nineteen. Father’s argument regarding the reduction in the age of
emancipation is based on a footnote in our Indiana Supreme Court’s opinion in
Hirsch. In Hirsch, our Indiana Supreme Court noted that the amendment to Indiana Code § 31-16-6-6
“change[d] the automatic age of emancipation from twenty-one to nineteen.” Hirsch, 970 N.E.2d at 655 n.1.
    Although Indiana Code § 31-16-6-6 discusses both termination of child support and emancipation, we
believe that these concepts are distinct and not interchangeable. Subsection (a) provides that a parent’s duty to
provide child support will terminate when the child reaches the age of nineteen, unless the child is incapacitated
or is otherwise emancipated prior to the age of nineteen. See Ind. Code § 31-16-6-6(a). Emancipation,
however, is specifically addressed and defined in other subsections of the statute. Additionally, while
emancipation ultimately results in a termination of the duty to provide child support, it can occur before the
child is nineteen and is an event that results from a specific act of the child. See Dunson, 769 N.E.2d at 1125
(emancipation requires a child’s initiative and the child’s self-support); see also BLACK’S LAW DICTIONARY
560 (8th ed. 2004) (defining emancipation as a “surrender and renunciation of the correlative rights and duties
concerning the care, custody, and earnings of a child[.]”).

                                                        6
        The legislature, which sets policy, determined that the age at which a parent is no longer

obligated to pay child support should be reduced from twenty-one to nineteen and then

amended the law accordingly. See Skelton v. State, 90 N.E. 897, 173 Ind. 462 (Ind. 1910) (the

legislature determines public policy of the State, and, when it has declared a policy in plain

terms, it is the duty of the courts to give it effect). Based on the legislature’s amendment,

Father filed a petition to terminate child support for Son because Son had reached the age of

nineteen.    The trial court determined that the language in the dissolution decree—which

provided that Father was obligated to pay child support until Son reached the age of twenty-

one—trumped the amended statute and concluded that Father was still obligated to pay child

support because Son had not yet reached the age of twenty-one.

        The trial court acknowledged that the language used in dissolution decree “was

‘boilerplate’ and reflected Indiana law as it existed at that time” of the entry of dissolution

decree in August 2000. (App. 8). Indeed, the language used by the trial court in the decree,

which tracks most of the situations that would trigger the termination of child support, makes

clear that the trial court took its lead from the legislature and followed the existing law at the

time of the decree regarding the duration that Father would be required to pay child support for

Son. However, the trial court ignored the changes in the law regarding the termination of child

support. The trial court’s failure to follow the law as set forth by our legislature was an abuse

of discretion.3 The trial court had no discretion to go outside the law set out in the termination

of child support statute and to extend Father’s duty to pay child support beyond what is

required by the law. Accordingly, we reverse the trial court’s denial of Father’s petition to
3
 Our decision in this case does not affect the ability of parties to enter into agreements obligating themselves to
do more than the law requires. For example, parties may agree to pay more child support than a trial court has
authority to order. Hay v. Hay, 730 N.E.2d 787 (Ind. Ct. App. 2000).
                                                        7
terminate child support and remand to the trial court to enter an order that grants Father’s

petition and terminates child support for Son effective July 1, 2012.4

       Reversed and remanded.5

ROBB, C.J., and MAY, J., concur.




4
  We emphasize that our opinion applies only to Father’s obligation to provide child support. We make no
comment on his obligation to provide educational support.
5
 We note that the current 2013 session of the General Assembly is seeking to amend Indiana Code § 31-16-6-6;
however, the proposed amendments make no change to the subsection providing that the duty to provide child
support ceases when the child reaches the age of nineteen. See SB 0006, 2013 First Regular Session.

                                                     8